Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
In re Claim 25, the capacitor C2 of Lin passes current to resistor R2 upon the presence of an ESD event which creates a voltage across resistor R2 and therefore signaling (i.e. “sensing”) an ESD event.  Lin even mentions that “the delay switch functions to turn on the oscillation circuit for at least a time period during the ESD event” in lines 45-47 of col 4.  Therefore the capacitor C2 either alone or in combination with R2 is considered to sense an ESD event by passing current to signal when the ESD event is present.  
Furthermore, Lin merely describing the switch M2 as part of a “delay switch” does not preclude the switch M2 of Lin from being considered part of the claimed “switching circuit”.  
In re Claim 28, Lin teaches a diode D2 as the blocking circuit with its anode connected to the first power supply node VL (via RB) and cathode connected to the sensing circuit (via C1, X1-X4, and M2), but does not specifically teach that the blocking circuit includes a PMOS transistor as claimed.
Haddad teaches in Figure 2 and section II A on Page 2 that a PMOS can have its body, gate, and drain connected together to form a diode, wherein the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the PMOS configured as claimed in place of the diode D2 of Lin, since Haddad teaches that such a PMOS can be utilized interchangeably to provide the function of a diode. 
Upon modification, the PMOS would replace the diode D2 of Line and have its source (anode) connected to the first supply node VL via RB and the drain, gate, and body (cathode) connected to the sensing circuit (C2 and R2 or C2 alone) via C1, X1-X4, and M2 as seen in Figure 3 of Lin.  
In re Claim 37, Lin teaches inverters X1-X3 as discussed above, but does not teach that each inverter is implemented as claimed.
Chu teaches a number of inverters (20) as seen in Figure 1, wherein each inverter is implemented as a PMOS transistor 24 and NMOS transistor 22 connected as claimed (paragraph 23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement each inverter as a PMOS and NMOS connected as claimed, since Chu teaches that it is concrete circuit structure that can be utilized to form an inverter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        3/30/21